
	
		I
		112th CONGRESS
		1st Session
		H. R. 1671
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2011
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  authority of the Secretary of Veterans Affairs to provide specially adapted
		  housing assistance to individuals residing temporarily in housing owned by a
		  family member.
	
	
		1.Short titleThis Act may be cited as the
			 Andrew Connolly Veterans’ Housing
			 Act.
		2.Extension of
			 authority of the Secretary of Veterans Affairs to provide specially adapted
			 housing assistance to individuals residing temporarily in housing owned by a
			 family memberSection 2102A of
			 title 38, United States Code, is amended by striking December 31,
			 2011 and inserting December 31, 2016.
		
